DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response after Final Rejection, filed 7/19/2022, has been entered and made of record. Claims 1,2,4,6-9,11-13,15, and 17-23 are pending in the application.

2.	Applicant’s amendment to claim 22 has overcome the rejections under 35 U.S.C. 112(b). The Examiner’s rejection under 35 U.S.C. 112(a) has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Applicant’s representative, Heather Kleinhardt, authorized this amendment on August 2, 2022. The application has been amended as follows: 

In the claims, 



1. 	(Currently amended) A camera module, comprising a first camera and a second camera, wherein the first camera and the second camera are arranged next to each other, each of the first camera and the second camera comprises a reflective element, an optical lens group, a photosensitive element, and a package shell; wherein:
an incident optical axis of the first camera is substantially parallel to an incident optical axis of the second camera;
a reflective optical axis of the first camera is substantially coincident with or parallel to a reflective optical axis of the second camera;
light is incident into the first camera and the second camera, reflected by the reflective element of each of the first camera and the second camera, passes through the optical lens group of the corresponding one of the first camera and the second camera, and is further incident in the photosensitive element of the corresponding one of the first camera and the second camera to form an image;
the reflective element, the optical lens group, and the photosensitive element are all packaged in the corresponding package shell;
each package shell comprises a package substrate, a package sidewall, and a package top, the package sidewall is connected between the package substrate and the package top, a light- incident window is defined on the package top, and the light-incident window is located correspondingly to the reflective element; and 
each package sidewall comprises an abutting surface and a non-abutting surface,the abutting surface ofthe abutting surface of, and the abutting surface of the first cameraand the abutting surface of the second camera are substantially parallel to the reflective optical axes of the first camera and the second camera


2. 	(Previously presented) The camera module as claimed in claim 1, wherein each of the first camera and the second camera further comprises a receiving element configured to receive the optical lens group, wherein the reflective element, the receiving element, and the photosensitive element are all packaged in the corresponding package shell.

3. 	(Canceled) 

4. 	(Previously presented) The camera module as claimed in claim 1, wherein the light- incident window of the first camera is flush with the light-incident window of the second camera, and the package substrate of the first camera is flush with the package substrate of the second camera.

5. 	(Canceled)

6. 	(Currently amended) The camera module as claimed in claim 1, wherein each package  sidewall

7. 	(Currently amended) The camera module as claimed in claim 6, wherein the package sidewall comprises:
a first sidewall;
a second sidewall, disposed oppositely to the first sidewall; 
wherein the first sidewall comprises a first surface disposed oppositely to the second sidewall, the second sidewall comprises a second surface disposed oppositely to the first sidewall, and the first surface and the second surface are substantially perpendicular to the reflective optical axis of the corresponding one of the first camera and the second camera;
a third sidewall; and
a fourth sidewall, disposed oppositely to the third sidewall[[,]]; and
wherein the third sidewall comprises one of the abutting surface and the non-abutting surface, the fourth sidewall comprises the other of the abutting surface and the non-abutting surface, and the notch is defined in the non-abutting surface.

8. 	(Previously presented) The camera module as claimed in claim 1, wherein the reflective element is a prism, and the reflective element comprises a light-incident surface, a light-exiting surface, and a reflective surface;
wherein the light-incident surface is substantially perpendicular to the light-exiting surface and disposed correspondingly to the light-incident window, the reflective surface is connected to the light-incident surface and the light-exiting surface and configured to reflect the light entering the first camera and the second camera through the corresponding light-incident window.

9. 	(Original) The camera module as claimed in claim 2, wherein each of the first camera and the second camera further comprises a supporting element, and the supporting element abuts against the reflective element and the package shell, respectively.

10. 	(Canceled)

11. 	(Previously Presented) The camera module as claimed in claim 1, wherein the reflective element of the first camera is disposed away from the reflective element of the second camera, and the photosensitive element of the first camera is disposed oppositely to the photosensitive element of the second camera.




12. 	(Currently amended) An electronic device, comprising:
a housing; and
a camera module, disposed on the housing and comprising a first camera and a second camera, wherein the first camera and the second camera are arranged next to each other, each of the first camera and the second camera comprises a reflective element, an optical lens group, a photosensitive element, and a package shell; wherein: 
an incident optical axis of the first camera is substantially parallel to an incident optical axis of the second camera;
a reflective optical axis of the first camera is substantially coincident with or parallel to a reflective optical axis of the second camera;
light is incident into the first camera and the second camera, reflected by the reflective element of each of the first camera and the second camera, passes through the optical lens group of the corresponding one of the first camera and the second camera, and is further incident in the photosensitive element of the corresponding one of the first camera and the second camera to form an image;
the reflective element, the optical lens group, and the photosensitive element are all packaged in the corresponding package shell;
each package shell comprises a package substrate, a package sidewall, and a package top, the package sidewall is connected between the package substrate and the package top, a light- incident window is defined on the package top, and the light-incident window is located correspondingly to the reflective element; and 
each package sidewall comprises an abutting surface and a non-abutting surface,the abutting surface ofthe abutting surface of, and the abutting surface of the first cameraand the abutting surface of the second camera are substantially parallel to the reflective optical axes of the first camera and the second camera

13. 	(Previously presented) The electronic device as claimed in claim 12, wherein each of the first camera and the second camera further comprises a receiving element configured to receive the optical lens group; the reflective element, the receiving element, and the photosensitive element are all packaged in the corresponding package shell.

14. 	(Canceled) 

15. 	(Previously presented) The electronic device as claimed in claim 12, wherein the light- incident window of the first camera is flush with the light-incident window of the second camera, and the package substrate of the first camera is flush with the package substrate of the second camera.

16. 	(Canceled)

17. 	(Currently amended) The electronic device as claimed in claim 12, wherein each package sidewall

18.	(Previously presented) The electronic device as claimed in claim 12, wherein the reflective element is a prism, and the reflective element comprises a light-incident surface, a light-exiting surface, and a reflective surface;
wherein the light-incident surface is substantially perpendicular to the light-exiting surface and disposed correspondingly to the light-incident window, the reflective surface is connected to the light-incident surface and the light-exiting surface and configured to reflect the light entering the first camera and the second camera through the corresponding light-incident window.

19. 	(Original) The electronic device as claimed in claim 13, wherein each of the first camera and the second camera further comprises a supporting element, and the supporting element abuts against the reflective element and the package shell, respectively.

20. 	(Currently amended) An electronic device, comprising:
a housing; and
a camera module, disposed on the housing and comprising a first camera and a second camera, wherein the first camera and the second camera are arranged in a row, each of the first  camera and the second camera comprises a reflective element, an optical lens group, a photosensitive element, and a package shell; wherein:
an incident optical axis of the first camera is substantially parallel to an incident optical axis of the second camera;
a reflective optical axis of the first camera is substantially coincident with or parallel to a reflective optical axis of the second camera;
light is incident into the first camera and the second camera, reflected by the reflective element of each of the first camera and the second camera, passes through the optical lens group of the corresponding one of the first camera and the second camera, and is further incident in the photosensitive element of the corresponding one of the first camera and the second camera to form an image;
an optical axis of the light reflected by the reflective element of each of the first camera and the second camera coincides with an optical axis of the optical lens group of the corresponding one of the first camera and the second camera and a central normal line of the photosensitive element of the corresponding one of the first camera and the second camera;
the reflective element, the optical lens group, and the photosensitive element are all packaged in the corresponding package shell;
each package shell comprises a package substrate, a package sidewall, and a package top, the package sidewall is connected between the package substrate and the package top, a light- incident window is defined on the package top, and the light-incident window is located correspondingly to the reflective element; and 
each package sidewall comprises an abutting surface and a non-abutting surface,the abutting surface ofthe abutting surface of, and the abutting surface of the first cameraand the abutting surface of the second camera are substantially parallel to the reflective optical axes of the first camera and the second camera

21. 	(Currently Amended) The camera module as claimed in claim 7, wherein the comprises the non-abutting surface, and the circuit board assembly of the first camera is disposed on the first sidewall of the first camera and exposed out from the notch and
wherein the comprises the non-abutting surface, and the circuit board assembly of the second camera is disposed on the first sidewall of the second camera and exposed out from the notch


22. 	(Currently amended) The electronic device as claimed in claim 17, wherein the package sidewall comprises:
a first sidewall;
a second sidewall, disposed oppositely to the first sidewall; 
wherein the first sidewall comprises a first surface disposed oppositely to the second sidewall, the second sidewall comprises a second surface disposed oppositely to the first sidewall, and the first surface and the second surface are substantially perpendicular to the reflective optical axis of the corresponding one of the first camera and the second camera;
a third sidewall; and
a fourth sidewall, disposed oppositely to the third sidewall[[,]]; and
wherein the third sidewall comprises one of the abutting surface and the non-abutting surface, the fourth sidewall comprises the other of the abutting surface and the non-abutting surface, and the notch is defined in the non-abutting surface.

23. 	(Currently amended) The electronic device as claimed in claim 22, wherein the comprises the non-abutting surface, and the circuit board assembly of the first camera is disposed on the first sidewall of the first camera and exposed out from the notch and
wherein the comprises the non-abutting surface, and the circuit board assembly of the second camera is disposed on the first sidewall of the second camera and exposed out from the notch


***
Allowable Subject Matter
Claims 1,2,4,6-9,11-13,15,17-23 are allowed, and the following is the Examiner’s statement of reasons for allowance: Amended independent claims 1,12, and 20 incorporate the allowable features of now-cancelled claim 10. Therefore, the Examiner reiterates the reasons for indicating allowability of claim 10 in the Office action dated May 27, 2022 as the reasons for allowance of claims 1,12, and 20 herein. To wit, Lee et al. discloses an electronic device that may comprise two reflective camera modules, each having a notch in a sidewall through which a circuit board is exposed. However, Lee et al. does not disclose that sidewalls of those modules abut, and while Moon et al. discloses abutting camera module sidewalls, Moon et al. does not disclose abutting reflective camera modules. Also, combining Lee et al. and Moon et al. to abut Lee’s lengthwise sidewalls (i.e., the sidewall surfaces that are parallel to the modules’ reflective optical axes) would requiring a repositioning of Lee’s exposed circuit boards that is outside of the reference’s purview. Claims 2,4,6-9,11,13,15,17-19, and 21-23 are allowed because they depend on either claim 1, claim 12, or claim 20.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
8/2/2022